Citation Nr: 0903378	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from March to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for a mental disorder.  In 
September 2006, the Board denied service connection for a 
schizoaffective disorder.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
July 2008, the parties (the veteran and VA) filed a joint 
motion for partial remand.  By Order dated in August 2008, 
the Court granted the joint motion for remand, thereby 
vacating and remanding that part of the Board's decision 
which had denied entitlement to service connection for a 
schizoaffective disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In the July 2008 joint motion, the parties indicated that the 
Board had failed to ensure fulfillment of VA's duty to 
assist, by not requesting the veteran's records for active 
duty medical treatment reportedly received at the Mental 
Health Clinic at Fort Jackson, South Carolina, on July 11, 
1974.  It was noted that the veteran had referred to this 
hospital as Moncrief Army Hospital, and later identified the 
need for VA to obtain his records from the Mental Health 
Clinic USA Meddac, Fort Jackson, SC.  In that regard, service 
personnel records show that he was a patient at "MHC USA 
MEDDAC, FT JACKSON, SC" on July 11, 1974.  In the joint 
motion, the parties also noted that although VA had obtained 
the veteran's service treatment records (STRs), nothing 
indicated that VA had made any attempts to obtain the records 
from the Fort Jackson Mental Health Clinic, as required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(2).  Thus, 
pursuant to the Court's August 2008 order granting the joint 
motion, the Board finds that this matter must be remanded in 
order to attempt to obtain these STRs as reported by the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any service 
treatment record(s) for the veteran from 
the Mental Health Clinic at Fort Jackson, 
South Carolina, dated on July 11, 1974.  A 
negative reply should be requested, if 
necessary.  Ensure that the dictates of 38 
U.S.C.A. § 5103A (b) and 38 C.F.R. § 
3.159(c)(2) are followed in attempting to 
obtain any such records.  

2.  Thereafter, review the evidence of 
record and adjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

